DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The office does note one disagreement with the position of the Applicant, Applicant alleges the slots or R1 must be located in the throat or downstream of the throat between diffuser blades, based upon Figures 2, 4, 5, and 6.  The office respectfully notes, per Col. 3, line 65 -  Col. 4, line 17 merely disclose that they may overlap or straddle the aerodynamic throat, but not necessarily the geometric throat which is shown In Figures 5-6 for example only show one possible position of the slot. Indeed Figures 7-8 show the slots formed upstream of the vanes (13).  Col. 4, lines 7-10 notes the input zone of the diffuser being the portion of the slot that is upstream of the vane.  
The office Accepts Applicant’s arguments with regards to the drawing objections, these objections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,445,816 to Ribuad et al. (R1) in view of US 2017/0284401 to Kreienkamp et al. (K1) and US 2,453,524 to McMahan et al. (M1).

In Re Claim 1:
R1 teaches:
	A gas turbine engine for an aircraft, comprising:
	A centrifugal compressor including an impeller with impeller blades(24) extending from a hub(25) and a diffuser(13) downstream of the impeller, the impeller mounted for rotation about a central longitudinal axis within an outer shroud [housing], a main flow passage extending between the hub and the shroud to an impeller exit defined downstream of the impeller blades, and a cavity(22, 22a, 28, 28a) disposed adjacent the impeller exit defined downstream of the impeller blades, the cavity communicating with the main flow passage via at least one aperture(17, 17a) through a main flow passage wall from an impeller-side opening to a cavity side opening, the impeller side opening located at an upstream end of the diffuser, radially outward from the impeller exit relative to the central longitudinal axis,  the at least one aperture extending along an aperture axis between the impeller-side opening and the cavity-side opening, and the cavity side opening located closer to the central axis than the impeller side opening. [Figure 8 shows for example two cavities, 22a and 22, each fed by respective apertures(17a, 17.)  The inlets can be seen to taper, such that the impeller side is further from the center of axis (at the bottom of page 8) than the outlet of the aperture(17,17a).  This is made particularly clear in Figures 10-12, which show the feature of the channel taken at a side cross-section with the outlet of the impeller blades being to the left and the flow passing over the apertures(17). Col. 4, ll. 18-45, 60-59. Figure 8 also shows the apertures can be upstream of the blades diffuser(13) vanes, 
R1 does not teach:
	The impeller side opening located upstream of the diffuser such that a part of a main gas flow of the main flow passage is in bi directional fluid exchange with the cavity before exiting through the diffuser, and the aperture axis is disposed at a radial angle relative to the central longitudinal axis when viewed in a meridional plane of the centrifugal compressor.

K1 teaches:
	It is known that the A desirable method of forming a radially angled inlet(7, 7’, 7”) to an aperture to feed a plenum pressure balancing passage(10). Locating said structure at the far end chamber wall(4) or (3). [Figure 9 shows the feature of the holes(10) formed in the ring.]  Further that integrating the annular duct formed into the diffuser plate or alternatively behind the diffuser plate in the wall it is formed in are clear variants. [Pages 4-5, ¶78.]  Further that said diffuser plate can be in either the outer shroud(3) or a backplate side wall. Further that this permits said passage to be elongated and angled, at a setting angle(54) that is radially inward with respect to the direction of flow(52) exiting the impeller. [Figure 7.]  This setting angle should be between 0 and 180 degrees to reduce fluid losses in the diffuser duct portion. [Page 6, ¶85.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to angle the aperture feeding the annular channel(10) at a radial angle, as taught by K1, for the purpose of providing various angles known to yield reduced fluid losses such as the inward angle shown in Figure 7 of K1.  This would yield the limitation of a radial angling.  


	It was well-known in the art to place cavity feeding slots(31) upstream of a diffuser (19, 20, 21). [Figure 1 and 2] for pressure balancing operation of the system. In particular by arranging the diffuser vanes adjacent the outlet of the compressor, and these slots immediately adjacent, improved surge chambers could be formed by means of the passages. [Col. 3, ll. 16-29.]  Further it is sated that these chamber are in communication with the clearance space between the impeller exit and the diffuser inlet by means of the passages. [Col. 3, ll. 30-37.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, to include at least some of the channels and slots formed between the diffuser and shroud as taught by M1, for the purpose of performing pressure balance at the region between the compressor outlet and impeller inlet to improve surge handling of the system, as it is known that adjacent the “inlet” to the diffuser can be in compressor systems with the vanes adjacent the impeller exit, the region between, making the system of R1 applicable to compressors with vanes adjacent the impeller exit as taught, by M1, as a known in the art variant of diffuser vane placement with an expectation of success. This would yield some slots having inlet apertures upstream of the diffuser.

In Re Claims 2-5, 7, 11, and 21:
R1 as modified in claim 1 teaches:
	The gas turbine engine as defined in claim 1, wherein:
	(Claim 2) the cavity defines a closed chamber, the at least one aperture providing a sole fluid connection to the closed chamber. [R1, Col. 4, ll. 28-45 discloses the channels formed are fed by respective passages(17, 17a) for permitting said cavities to operate as pressure balancing plenums.  
	(Claim 3) the diffuser includes an annular ring extending circumferentially about the impeller exit and radially outward relative to the impeller exit, the cavity circumscribed by the annular ring and a portion of the outer shroud. [R1 Figure 8 shows the impeller is radially and formed of rings.  M1, the modifier shows that the wall 20 of the diffuser forms a ring that connects to shroud housing (18) in Figure 1 and forms walls of the cavity that is fed by the inlet adjacent slots.]  
	(Claim 4) the main flow passage wall is part of a body of the diffuser or the outer shroud. [R1, Figure 8 shows the diffuser ring contains the flow passage walls.] 
	(Claim 5) the at least one aperture is tapered in a direction extending from the cavity side opening towards the impeller side opening. [R1, Figures 10-12 show the inlets taper from the cavity side (bottom) to the impeller side(top).]
	(Claim 7) the aperture axis is angled between -80 and 0 or 0 and 80. [Per K1, Page 6, ¶85 the range may be between 0 and 180, thus overlapping the values, and further per Figure 7, at least one angle inward as shown.]
	(Claim 11)  wherein there is a taper to the inlet in an elongated slot shape.  [R1, Figure 8-12 for example shows an aperture taper.]
R1 as modified in claim 1 does not teach:
	The aperture having a diameter.
K1 further teaches:
	The apertures in a diffuser feeding a channel can have a general slot(elliptical) or bore(circular) shape. [Page 4, ¶74 and Figure 6, for example]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, which discloses apertures,, to utilize a bore or 
	(Claim 21) the diffuser includes an annular ring extending circumferentially about the impeller exit and radially outward relative to the impeller exit to receive a main gas flow from within the impeller exit, the at least one aperture defined at an interface between the outer shroud and the annular ring, the outer shroud forming a radially inward wall of the at least one aperture and the annular ring forming a radially outward wall of the at least one aperture. [M1, Figure 2, shows the interface of the impeller exit and the diffuser forms the two sides of the channeling apertures that feed the chamber. See rejection of claim 4 for the discussion of diffuser annular ring.]

In Re Claim 12:
R1 teaches:
	A gas turbine engine for an aircraft, comprising:
	A diffuser(13) having an annular diffuser body; [Figures 7 and 8],
	A centrifugal compressor having a main flow passage defined therethrough, the main flow passage upstream of the annular diffuser body to discharge a main gas flow from the centrifugal compressor through passages within the annular diffuser body, the centrifugal compressor including: [Figures 7-9 show the passage and impeller shape to the rotor.]
including an impeller with impeller blades(24) extending from a hub(25) and a diffuser(13) downstream of the impeller, the impeller mounted for rotation about a central longitudinal axis within an outer shroud [housing], the impeller having a shroud side facing the outer shroud and an axially 
 main flow passage located on the shroud side near the impeller exit, the main flow passage wall separating a cavity(22a, 28a) disposed on the shroud side from the main flow passage; and extending along an aperture axis between the cavity and the main flow passage, the one or more apertures having a respective main flow passage side opening located radially outward from the impeller exit relative to the central longitudinal axis, the main flow passage side opening located at an upstream end of the diffuser body, the aperture axis disposed parallel to the central longitudinal axis when viewed in a meridional plane of the centrifugal compressor. [Figures 8 and 9 show embodiments with an outer shroud side cavity. Figure 8 shows for example two cavities, 22a and 22, each fed by respective apertures(17a, 17.)  The inlets can be seen to taper, such that the impeller side is further from the center of axis (at the bottom of page 8) than the outlet of the aperture(17,17a).  This is made particularly clear in Figures 10-12, which show the feature of the channel taken at a side cross-section with the outlet of the impeller blades being to the left and the flow passing over the apertures(17). Col. 4, ll. 18-45, 60-59.  Figure 8 also shows the apertures can be upstream of the blades diffuser(13) vanes, and per Col. 4, ll. 7-12, the input zone of the diffuser is the portion of the outer surface 18 beyond the next vane.]

R1 does not teach:
	The impeller side opening located upstream of the diffuser such that a part of a main gas flow of the main flow passage is in bi directional fluid exchange with the cavity before exiting through the diffuser, and wherein the aperture is angled in a radial direction.

K1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to angle the aperture feeding the annular channel(10) at a radial angle, as taught by K1, for the purpose of providing various angles known to yield reduced fluid losses such as the inward angle shown in Figure 7 of K1.  This would yield the limitation of a radial angling.  

M1 teaches:
	It was well-known in the art to place cavity feeding slots(31) upstream of a diffuser (19, 20, 21). [Figure 1 and 2] for pressure balancing operation of the system. In particular by arranging the diffuser vanes adjacent the outlet of the compressor, and these slots immediately adjacent, improved surge chambers could be formed by means of the passages. [Col. 3, ll. 16-29.]  Further it is sated that these chamber are in communication with the clearance space between the impeller exit and the diffuser inlet by means of the passages. [Col. 3, ll. 30-37.]


In Re Claims 13- 16:
R1 as modified teaches:
	The gas turbine engine as defined in claim 12, wherein:
	(Claim 13) the cavity defines a closed chamber, the at least one aperture providing a sole fluid connection to the closed chamber. [R1, Col. 4, ll. 28-45 discloses the channels formed are fed by respective passages(17, 17a) for permitting said cavities to operate as pressure balancing plenums.  Further, the only other passage out of said channels, (passage 27) is omitted in some embodiments, rendering each channel only fed by its apertures.]
	(Claim 14) K1 further teaches:
The apertures in a diffuser feeding a channel can have a general slot(elliptical) or bore(circular) shape. [Page 4, ¶74 and Figure 6, for example]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, which discloses apertures,, to utilize a bore or elliptical slot shape to the bore, as it has been taught by K1, that such arrangements are 
	(Claim 15) the one or more aperture axes are radially inwardly angled with respect to the central longitudinal axis in a direction extending from the main flow passage side opening to a cavity side opening. [K1, Figure 7 discloses the feature of radially inward directed passage.]
	(Claim 16) claim 15, the aperture axis is angled between -80 and 0 or 0 and 80. [Per K1, Page 6, ¶85 the range may be between 0 and 180, thus overlapping the values, and further per Figure 7, at least one angle inward as shown.]

In Re Claim 20:
R1 teaches:
	A method for operating a centrifugal compressor of a gas turbine engine, the centrifugal compressor having a main flow passage defined there through and an impeller mounted for rotation within an outer shroud about a central longitudinal axis, the gas turbine engine having a diffuser downstream of the centrifugal compressor to receive a main gas flow therefrom, the method comprising:
Providing bi directional flow communication at an upstream end of the diffuser, between a cavity(22, 22a, 28, 28a) located on a shroud side of the impeller and the main gas flow, on one side of a main flow passage wall, the main flow passage wall separating the cavity from the main flow passage, and located adjacent an impeller exit, wherein bidirectional flow communication is provided via one or more apertures(17, 17a) defined through the main flow passage wall and extending along a respective axis between the cavity and the main flow passage, the one or more apertures having a respective main flow 

R1 does not teach:
	The impeller side opening located upstream of the diffuser such that a part of a main gas flow of the main flow passage is in bi directional fluid exchange with the cavity before exiting through the diffuser, and wherein the aperture is angled in a radial direction.

K1 teaches:
	It is known that the A desirable method of forming a radially angled inlet(7, 7’, 7”) to an aperture to feed a plenum pressure balancing passage(10). Locating said structure at the far end chamber wall(4) or (3). [Figure 9 shows the feature of the holes(10) formed in the ring.]  Further that integrating the annular duct formed into the diffuser plate or alternatively behind the diffuser plate in the wall it is formed in are clear variants. [Pages 4-5, ¶78.]  Further that said diffuser plate can be in either the outer shroud(3) or a backplate side wall. [Claim 8 discloses either wall may have the diffuser 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to angle the aperture feeding the annular channel(10) at a radial angle, as taught by K1, for the purpose of providing various angles known to yield reduced fluid losses such as the inward angle shown in Figure 7 of K1.  This would yield the limitation of a radial angling.  

M1 teaches:
	It was well-known in the art to place cavity feeding slots(31) upstream of a diffuser (19, 20, 21). [Figure 1 and 2] for pressure balancing operation of the system. In particular by arranging the diffuser vanes adjacent the outlet of the compressor, and these slots immediately adjacent, improved surge chambers could be formed by means of the passages. [Col. 3, ll. 16-29.]  Further it is sated that these chamber are in communication with the clearance space between the impeller exit and the diffuser inlet by means of the passages. [Col. 3, ll. 30-37.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, to include at least some of the channels and slots formed between the diffuser and shroud as taught by M1, for the purpose of performing pressure balance at the region between the compressor outlet and impeller inlet to improve surge handling of the system, as it is known that adjacent the “inlet” to the diffuser can be in compressor systems with the vanes adjacent the impeller exit, the region between, making the system of R1 applicable to compressors with vanes adjacent the impeller exit as taught, by M1, as a known in the art variant of .

Claim 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, K1, and M1 as applied to claims 1 and 12 and further in view of a design choice.

In Re Claim 8:
R1 as modified teaches:
	The gas turbines according to claim 1 teaches:
	At least one aperture has a length defined from the cavity-side opening to the impeller-side opening.

R1 as modified is silent as to:
A ratio of the length of the at least one aperture over a diameter D1 of the cavity-side opening is > 1. 

K1 further teaches:
	A desirable method of forming a radially angled inlet(7, 7’, 7”) to an aperture to feed a plenum pressure balancing passage(10). Locating said structure at the far end chamber wall(4) or (3). [Figure 9 shows the feature of the holes(10) formed in the ring.]  Further that integrating the annular duct formed into the diffuser plate or alternatively behind the diffuser plate in the wall it is formed in are clear variants. [Pages 4-5, ¶78.]  Further that said diffuser plate can be in either the outer shroud(3) or a backplate side wall. [Claim 8 of K1, discloses either wall may have the diffuser plate.]  This can permit 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, which discloses a diffuser plate in an outer side forming all the sides of the cavity, to utilize a cavity where the shroud side wall(3) formed the cavity, save for the apertures, which extend through an entire diffuser plate, such that the aperture can extend to a desirable angle for reducing fluid losses, as it has been taught by K1, that such elongated apertures through diffuser plates are obvious methods of arranging annular passages and apertures, and one of ordinary skill would be able to apply such as a matter if simple design choice, and further such permits the aperture to be angled for reduced pressure losses. This would yield the limitation of an elongation of the passage. Further that the slots can be elliptical and or circular bores, as taught by K1, these are known shapes for the diffuser annular channel feed apertures that are known to be effective and predictable in the art. This would yield a diameter and length, but silence as to the ratio of these features. 

The Instant specification has tied no inventive advantage to the ratio of the length and diameter. Page 11, ¶29 of the instant specification merely discloses that there exists a ratio, greater than one. 

Before the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to supply a length as shown in Figure 7 K1, wherein the length was longer than the inlet size, as a known relative length and size known in the art, because Applicant has not specifically disclosed that the ratio of the length to diameter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, 

In Re Claim 9:
R1 as modified in claim 1 teaches:
	The gas turbines according to claim 1 teaches:
	At least one aperture has a length defined from the cavity-side opening to the impeller-side opening.

R1 as modified is silent as to:
A circular shape (i.e.) conical to the taper, and having a conical angle of zero to 20 degrees, or -20 to zero degrees.
 
K1 further teaches:
	That equalizer slots for annular pressure passages, can be elliptical slots or bores. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to have slots which can be a bore(circular), as taught by K1, as these are known shapes for the diffuser annular channel feed apertures that are known to be effective and predictable in the art. This would yield a circle with taper, i.e. conical.  This would be silent as to the conical angle.

The Instant specification has tied no inventive advantage to the conical angle. Page 9, ¶26 of the instant specification merely discloses that a taper to the shape is beneficial, but ties no inventive 

Before the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to supply a conical angle to the already tapering shape of the bore having the taper of R1, because Applicant has not specifically disclosed that the ratio of the length to diameter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a generic taper as utilized by R1. Therefore, it would have been an obvious matter of design choice to modify the invention to obtain the invention as specified in Claim 9. 
 
In Re Claim 18:
R1 as modified teaches:
	The gas turbines according to claim 12 teaches:
	At least one aperture has a length defined from the cavity-side opening to the impeller-side opening.

R1 as modified is silent as to:
A ratio of the length of the at least one aperture over a diameter D1 of the cavity-side opening is > 1. 

K1 further teaches:
	A desirable method of forming a radially angled inlet(7, 7’, 7”) to an aperture to feed a plenum pressure balancing passage(10). Locating said structure at the far end chamber wall(4) or (3). [Figure 9 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, which discloses a diffuser plate in an outer side forming all the sides of the cavity, to utilize a cavity where the shroud side wall(3) formed the cavity, save for the apertures, which extend through an entire diffuser plate, such that the aperture can extend to a desirable angle for reducing fluid losses, as it has been taught by K1, that such elongated apertures through diffuser plates are obvious methods of arranging annular passages and apertures, and one of ordinary skill would be able to apply such as a matter if simple design choice, and further such permits the aperture to be angled for reduced pressure losses. This would yield the limitation of an elongation of the passage. Further that the slots can be elliptical and or circular bores, as taught by K1, these are known shapes for the diffuser annular channel feed apertures that are known to be effective and predictable in the art. This would yield a diameter and length, but silence as to the ratio of these features. 

The Instant specification has tied no inventive advantage to the ratio of the length and diameter. Page 11, ¶29 of the instant specification merely discloses that there exists a ratio, greater than one. 



In Re Claim 19:
R1 as modified teaches:
	The gas turbines according to claim 12 teaches:
	At least one aperture has a length defined from the cavity-side opening to the impeller-side opening.

R1 as modified is silent as to:
A circular shape (i.e.) conical to the taper, and having a conical angle of zero to 20 degrees, or -20 to zero degrees.
 
K1 further teaches:
	That equalizer slots for annular pressure passages, can be elliptical slots or bores. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to have slots which can be a bore(circular), as taught by K1, as these are known shapes for the diffuser annular channel feed apertures that are known to be 

The Instant specification has tied no inventive advantage to the conical angle. Page 9, ¶26 of the instant specification merely discloses that a taper to the shape is beneficial, but ties no inventive advantage to a conical angle in the disclosed range, or any range, other than a taper already present in the prior art. 

Before the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to supply a conical angle to the already tapering shape of the bore having the taper of R1, because Applicant has not specifically disclosed that the ratio of the length to diameter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a generic taper as utilized by R1. Therefore, it would have been an obvious matter of design choice to modify the invention to obtain the invention as specified in Claim 19. 

Claims 8, 9, 11, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, K1, and M1 as applied to claims 1 and 12 respectively, and further in view of US 2013/0051974 to Poon et al. (P1).

In Re Claim 8:
R1 as modified teaches:
	The gas turbine according to claim 1, wherein:
	The at least one aperture has a length defined from the cavity side to the impeller-side opening.

R1 as modified is silent as to:
	The aperture impeller-side having a diameter, and a ratio of the length to the diameter being greater than one.  

P1 teaches:
	A desirable ratio of L to diameter of apertures for drawing air from an impeller flow path, can include a conical shape, with an elongated conical diffuser section, create a more efficient conversion provides a good dynamic pressure recovery, and for example, the ratio being for example 3.4. [Page 4, ¶41-42, ¶51.]  This also permits more effective capture absolute flow. [Page 4, ¶41-42.]  Further that this inlet has a conical angle of for example, 15 degrees. [Page 4, ¶41.] This also enhances the discharge of cooling fluid. [Page 5, ¶57.]  Orienting the angle of the axis of the flow passages in the direction of the flow. [Page 4, ¶42.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to be having a known value for diameter and length with a conical extended diffuser having a ratio known in the art as taught by P1, as this is a known value for achieving a desirable dynamic pressure recovery and efficient air capture.  This would yield the limitation of claim 8.

In Re Claim 9:
R1 as modified teaches:
	The gas turbine according to claim 1, wherein:
	The at least one aperture has a length defined from the cavity side to the impeller-side opening.


	The aperture having a conical shape and angle of between 0 and 20 degrees.

P1 teaches:
	A desirable ratio of L to diameter of apertures for drawing air from an impeller flow path, can include a conical shape, with an elongated conical diffuser section, create a more efficient conversion provides a good dynamic pressure recovery, and for example, the ratio being for example 3.4. [Page 4, ¶41-42, ¶51.]  This also permits more effective capture absolute flow. [Page 4, ¶41-42.]  Further that this inlet has a conical angle of for example, 15 degrees. [Page 4, ¶41.] This also enhances the discharge of cooling fluid. [Page 5, ¶57.]  Orienting the angle of the axis of the flow passages in the direction of the flow. [Page 4, ¶42.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to have a conical extended diffuser shape with a conical angle of 15 degrees as taught by P1, as this is a known value for achieving a desirable efficient capture of air and dynamic pressure recovery.  This would yield the limitation of claim 9.

In Re Claim 11:
R1 as modified teaches:
	The gas turbine according to claim 1, wherein:
	The at least one aperture has a length defined from the cavity side to the impeller-side opening.

R1 as modified is silent as to:
	The aperture having a shape with a larger diameter at outlet than inlet. 

P1 teaches:
	A desirable ratio of L to diameter of apertures for drawing air from an impeller flow path, can include a conical shape, with an elongated conical diffuser section, create a more efficient conversion provides a good dynamic pressure recovery, and for example, the ratio being for example 3.4. [Page 4, ¶41-42, ¶51.]  This also permits more effective capture absolute flow. [Page 4, ¶41-42.]  Further that this inlet has a conical angle of for example, 15 degrees. [Page 4, ¶41.] This also enhances the discharge of cooling fluid. [Page 5, ¶57.]  Orienting the angle of the axis of the flow passages in the direction of the flow. [Page 4, ¶42.] That the shape has a desirable relative diameter at inlet and outlet larger at outlet. [Page 5, ¶47-48.  Figures 7-8.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to have a conical shape with larger outlet than inlet, as taught by P1, as this is a known value for achieving a desirable efficient capture of air and dynamic pressure recovery.  This would yield the limitation of claim 11.

In Re Claim 14:
R1 teaches:
	The gas turbine according to claim 12, wherein:
	The at least one aperture has a length defined from the cavity side to the impeller-side opening.

R1 is silent as to:
	The aperture having a shape with a larger diameter at outlet than inlet. 

P1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to have a conical shape with larger outlet than inlet, as taught by P1, as this is a known value for achieving a desirable efficient capture of air and dynamic pressure recovery.  This would yield the limitation of claim 14.

In Re Claim 18:
R1 as modified in claim 12 teaches:
	The gas turbine according to claim 12, wherein:
	The at least one aperture has a length defined from the cavity side to the impeller-side opening.

R1 as modified is silent as to:
	The aperture impeller-side having a diameter, and a ratio of the length to the diameter being greater than one.  

P1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to be having a known value for diameter and length with a conical extended diffuser having a ratio known in the art as taught by P1, as this is a known value for achieving a desirable dynamic pressure recovery and efficient air capture.  This would yield the limitation of claim 18.

In Re Claim 19:
R1 as modified in claim 12 teaches:
	The gas turbine according to claim 12, wherein:
	The at least one aperture has a length defined from the cavity side to the impeller-side opening.

R1 as modified in claim 12 is silent as to:
	The aperture having a conical shape and angle of between 0 and 20 degrees.

P1 teaches:
	A desirable ratio of L to diameter of apertures for drawing air from an impeller flow path, can include a conical shape, with an elongated conical diffuser section, create a more efficient conversion 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to have a conical extended diffuser shape with a conical angle of 15 degrees as taught by P1, as this is a known value for achieving a desirable efficient capture of air and dynamic pressure recovery.  This would yield the limitation of claim 19.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, K1, and M1 as applied to claim 1 and further in view of US 5,516,263 to Nishida et al. (N1).

In Re Claim 10:
R1 as modified teaches:
	The gas turbine as defined in claim 1, wherein the impeller includes a number of exducer blades, [Figure 7] extending circumferentially about the impeller, the centrifugal compressor having a number of the at least one aperture. 

R1 as modified is silent as to:	
	The number of the at least one aperture being more than half the number of exducer blades. 

R1 further teaches:


N1 teaches:
	Arranging the number and angle of vanes and exducer blades, such that, the total number of the guide vanes, is 1.5 times the number of the blades(13) of the impeller. This along with the pitch direction and distribution, reduces fluctuation in flow and noise.  Further the surge and choke do not occur easily, widening the operation range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, to utilize a number of vane passages equal to 1.5 times the number of exducer blades, and pitched as taught by N1, for the purpose of reducing flow fluctuation, reduce noise, and hamper surge and choke such that the operation range of the turbine expands. This would yield a number of vanes equal to 1.5 times the blades, and thus a number of apertures equal to 1.5 times the blades, as R1 places a slot at each throat formed.  This would yield the limitation as claimed.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, K1, and M1 as applied to claim 12, and further in view of P1 and a design choice.

In Re Claim 17:
R1 as modified in claim 12 teaches:
	There is a radial angle.

R1 as modified in claim 12 does not teach:
	There is a circumferential angle.

 P1 teaches:
	A desirable ratio of L to diameter of apertures for drawing air from an impeller flow path, can include a conical shape, with an elongated conical diffuser section, create a more efficient conversion provides a good dynamic pressure recovery, and for example, the ratio being for example 3.4. [Page 4, ¶41-42, ¶51.]  This also permits more effective capture absolute flow. [Page 4, ¶41-42.]  Further that this inlet has a conical angle of for example, 15 degrees. [Page 4, ¶41.] This also enhances the discharge of cooling fluid. [Page 5, ¶57.]  Orienting the angle of the axis of the flow passages in the direction of the flow such as circumferential angles. [Page 4, ¶42, Figure 6.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and shape of the apertures of R1, to arrange the apertures to have a circumferential extent, to assist in capturing the swirl, circumferential extent of the flow leaving the impeller swirl and entering the blades, as it has been taught by P1, that circumferential angling can is known, and angling the apertures can be desirable to achieve a desirable efficient capture of air and dynamic pressure recovery.  This would yield the limitation of circumferential orientation.

The Instant specification has tied no inventive advantage to the circumferential offset. Page 10, ¶28 of the instant specification merely discloses that there exists a range of angles of the circumferential offset. 
Before the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to supply a circumferential offset as shown in Figure 6 P1, wherein the offset was in a  range of -80 to  <0 or greater than zero to 80, because Applicant has not specifically disclosed that the ratio of the length to diameter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,416,8415 to Exley is cited for teaching that systems with feed passages(80) for control of flow are known to be analogous, and combinable or replaceable, with upstream of diffuser inlet feed passages(90), as seen in Figures 6 and 8.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745